DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

Claims 1-16 are presented for examination.

RESTRICTION

  Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-5, 9-13 and 15, drawn to initiating random access  to access target base station, classified in class H04w,  subclass 48.

	II.	Claims 6-8 and 14, drawn to public land mobile network identity applicable to a base station with broadcasting a system message, classified in class H04W, subclass 84.
	
	The inventions are distinct, each from the other because of the following reasons:	

  	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as to initiating random access  to access target base station without requiring the public land mobile network identity applicable to a base station with broadcasting  a system message of invention II.  See MPEP § 806.05(d).
  	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
  	(a) the inventions have acquired a separate status in the art in view of their  different classification; 
  	(b) the inventions have acquired a separate status in the art due to their 
  recognized divergent subject matter; 
  	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
  	(d) the prior art applicable to one invention would not likely be applicable to  another invention; 
  	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 
  	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
  	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
  	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
  	Should  applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
  	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov